Citation Nr: 9906805	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-46 525	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to April 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for a bipolar disorder.  Subsequently, the veteran 
moved to Virginia, and his claims file was forwarded to the 
Roanoke, Virginia RO.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
a bipolar disorder is attributable to military service or 
events coincident therewith.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bipolar disorder.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
bipolar disorder began during his military service.  
Specifically, they allege that the veteran first manifested 
the symptoms of a bipolar disorder while stationed in Germany 
in 1989 when he received outpatient treatment for a drinking 
problem.  They allege that the veteran's drinking problem was 
caused by the depression that he experienced.


A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of 

incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and current disability.  This third 
element may also be established by the use of statutory 
presumptions.  38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The only available medical evidence is a May 1996 VA 
psychiatric examination.  The VA examiner recited the 
veteran's own history of having had psychiatric difficulties 
in 1989.  After taking a complete history and making certain 
clinical observations, the examiner diagnosed a bipolar 
disorder with mood congruent features and a history of 
alcohol and marijuana abuse.

What is significant about the evidence described above is, 
paradoxically, what it does not include.  The May 1996 VA 
examiner did not provide an opinion regarding any possible 
relationship between the diagnosed bipolar disorder and the 
veteran's period of military service.  Absent a medical nexus 
opinion that tends to show a relationship between the 
veteran's currently diagnosed bipolar disorder and military 
service, his claim may not be considered well grounded.  
Caluza, supra.  Likewise, no medical opinion has been 
presented that tends to show a relationship between a bipolar 
disorder and the veteran's complaints of continued symptoms 
since service.  In short, evidence showing a medical 
diagnosis more than a year following the veteran's release 
from military service is not helpful to the veteran's claim 
of service connection, except that such evidence does indeed 
confirm that the veteran experiences a current disability.  
Caluza, supra; §§ 3.307, 3.309 (where a veteran served ninety 
days or more during a period of war or peacetime service on 
or after January 1, 1947, and a psychosis is manifested to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service).  

The veteran contends that he first manifested the symptoms of 
his bipolar disorder while stationed in Germany in 1989 when 
he was receiving outpatient treatment for 

a drinking problem, but he has not submitted any medical 
evidence supporting this assertion.  His allegation alone is 
not enough to make his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, the Board is 
not required to accept evidence (such as the veteran's own 
history recorded at the May 1996 VA examination) that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion.  LeShore v. Brown, 8 Vet.App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The Board recognizes that the record on appeal does not 
contain copies of the veteran's service medical records.  
However, the RO attempted on several occasions to obtain 
these records.  See replies from National Personnel Records 
Center dated in March 1996 and August 1997.  Moreover, a 
review of the record on appeal shows that, despite the RO 
having contacted the veteran on several occasions to request 
that he file additional information that might help locate 
any in-service or post-service treatment records, no reply 
was ever received from the veteran.  See letters dated in 
April 1996, May 1996, November 1996, March 1997, and 
September 1997.  The Board notes that "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190. 192 (1991), See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  In the normal course of events, it 
is the burden of the veteran to submit evidence in support of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps, supra.

Therefore, because no competent medical evidence has been 
presented to link currently diagnosed bipolar disorder to 
service, the veteran's claim is not well grounded.  The 
representative has requested consideration of reasonable 
doubt; however, this principle does not apply until the 
veteran has presented a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for a bipolar disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


